UNITED STATES DISTRICT COURT F I l- E D
FOR THE DISTRICT OF COLUMBIA

APR - 6 ;.‘9‘:6
C|€rk. U.S. District & Bankruptcy
MarQuejl A]Onzo D@rringt@n, ) Courts forthe District of columbia
)
P‘ai“*iff’ ) case 1~16-¢\/-00648
v § Assigned T0 : Unassigned
' ) Assigr‘t. |_Jate : 4/6/2016
D.C. DOC, ) Descnptlon: Pro Se Gen_ Civ@|
)
Defendant. )
)
MEMORANDUM OPINION

This matter is before the Court on plaintiff s pro se complaint and application to proceed
in forma pauperis The Court will grant the plaintiffs application and dismiss the complaint for
lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to
plead such facts warrants dismissal of the action. See Fed. R. Civ. P. l2(h)(3).

Plaintiff is an inmate at the District of Columbia Jail. He seeks compensation from the
D.C. Department of Corrections for alleged injuries he suffered when he "attempt[ed] to get
down from the top bunk" in his cell. Compl. at 6. Plaintiff alleges that he "slipped and split the
left side of [his] face open above [his] left eye on the desk top that is usually and commonly used

by inmates to get down from the top bunk since there are no stools or ladders[.]" Id. Although
l

 

plaintiff has utilized the form complaint for bringing a claim under 42 U.S.C. § 1983, the alleged
facts do not present a federal questi0n. Furtherrnore, the D.C. Department of Corrections is a
non-suable entity, and the District of Columbia "like the fifty states, is not subject to diversity
jurisdiction." Long v. District ofColumbia, 820 F. 2d 409, 414 (D.C. Cir. l987). Plaintiff`s
recourse lies, if at all, in the Superior Court of the District of Columbia. Hence, this case will

be dismissed without prejudice

se§»~»

District Judge

 

DATE: March 50 ,20l6